JUDGMENT

PER CÜRIAM.
This appeal was considered on the record from the United States District Court *163for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 28, 2009 be affirmed. The district court did not abuse its discretion by dismissing appellant’s complaint without prejudice on the ground that it did not meet the requirements of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). That rule requires “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). The dismissal without prejudice allows appellant to file a new complaint that meets the requirements of Rule 8(a). See Ciralsky, 355 F.3d at 669-70.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.